 

Alan H. Weinreb, Esq.
THE MARGOLIN & WEINREB LAW GROUP, LLP

165 Eileen Way, Suite 101
Syosset, New York 11791
Telephone: (516) 945-6055

alan(@nyfclaw.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

EMPIRE COMMUNITY DEVELOPMENT, LLC,
Plaintiff,

-against- VERIFIED COMPLAINT

ELBA MALDONADO A/K/A ELBA I. MALDONADO;
CAPITAL ONE BANK USA NA,
Defendant(s).

Plaintiff, Empire Community Development, LLC (“Empire” or “Plaintiff’), by and
through its attorneys, The Margolin & Weinreb Law Group, LLP as and for its Verified
Complaint of foreclosure of the premises and mortgage against Defendants Elba Maldonado
a/k/a Elba I. Maldonado (“Elba Maldonado”) and Capital One Bank USA NA (collectively the
“Defendants”), respectfully alleges upon information and belief as follows:

NATURE OF THE ACTION
1. This is an action brought pursuant to New York Real Property Actions and Proceedings
Law, Section 1301 ef seq., to foreclose on a mortgage encumbering the property commonly
known as 146 Dartmouth Street, Hempstead, NY 11550 known on the Nassau County Tax
Map as Section: 34, Block: 233, Lot: 610 in the County of Nassau and State of New York

(the “Subject Property”). The Legal Description of the property is annexed hereto as

Exhibit “A”.

 

 
PARTIES
Empire Community Development, LLC is a limited liability company organized under the
laws of the State of Delaware. Empire Community Development, LLC is a single member
limited liability company, whose sole member is Reliant Holdings Group, LLC. Reliant
Holdings, LLC has three members, Robert Paulus, David Van Horn and John Sweeney,
each of whom is a citizen of the United States and resident of the State of Pennsylvania.
For the purposes of diversity, Empire Community Development, LLC is a citizen of
Pennsylvania.
Elba Maldonado, upon information and belief, is a resident and citizen of the State of New
York, having an address at 146 Dartmouth Street, Hempstead, NY 11550. Elba Maldonado
is a necessary party defendant to this action by virtue of the fact that she (:) was present at
the time of the execution of the Note and Mortgage (as such terms are defined below), (ii)
is the borrower of the loan; and (iii) is the Mortgagor under the Mortgage.
Capital One Bank, upon information and belief, is a banking institution with its principal
place of business at 4851 Cox Road, Glen Allen, VA. It is a party defendant because it is a
judgment creditor by virtue of a Nassau County Court judgment docketed on 4/4/201 1 in
the amount of $1,253.88 against the property and/or borrower(s), which is subordinate to
Plaintiff's Mortgage. It is a citizen of the State of Virginia. See judgment as part of Exhibit
“PF
Each of the above-named defendants has or claimed to have or may claim to have some
interest in or lien upon said mortgaged premises or some part thereof, which interest or
lien, if any, has accrued subsequent to, and is subject and subordinate to, the hen of said

Mortgage.

 
 

JURISDICTION AND VENUE

This Action is between citizens of different states. The amount in controversy, exclusive of
interest and costs, exceeds $75,000.00. Therefore, jurisdiction is based upon diversity of
citizenship pursuant to 28 U.S.C. §1332.
Venue is deemed proper in this District pursuant to 28 U.S.C. §1391. A substantial part of
the events giving rise to this action took place within the jurisdiction of this court and the
Subject Property is located in this district.

AS AND FOR A FIRST CAUSE OF ACTION
This action is brought to foreclose a mortgage made by Elba Maldonado set out as follows:
Mortgage dated June 16, 2015 made by Elba Maldonado to Long Beach Mortgage
Company to secure the sum of $71,400.00 and interest, recorded in Liber Book M 29052,
Page 634 in the Nassau County Clerk’s Office on July 7, 2005. Said lien covers premises
known as 146 Dartmouth Street, Hempstead, NY 11550. A copy of the Mortgage is
annexed as Exhibit “B”.
On June 16, 2005 Elba Maldonado executed and delivered a Note to Long Beach Mortgage
Company in the amount of $71,400.00. The Note and Mortgage were subsequently
transferred by the affixation of proper endorsements allonges to the Note. A copy of the
Note with allonges and Affidavit of Note Possession are annexed as Exhibit “C”.
The Note was transferred by the affixation of property endorsements and allonges thereto.
The Mortgage was assigned by Assignments of Mortgage as follows:

a) Assignor: Long Beach Mortgage Company
Assignee: Mortgage Electronic Registration Systems, Inc.
Dated: June 27, 2005 Recorded: March 26, 2008
Liber Book M 32827, Page 460

b) Assignor: Mortgage Electronic Registration Systems, Inc.

 

 
11.

12.

13.

14.

Assignee: Partners for Payment Relief DE II, LLC
Dated: April 5, 2014 Recorded June 14, 2019
Volume 43492, Page 792

Assignor: Partners for Payment Relief DE Wi, LLC
Assignee: Empire Community Development, LLC
Dated: January 7, 2019 Recorded: June 20, 2019

Volume 43502, Page 779

Copies of the Assignments are annexed hereto as Exhibit “D”, respectively.

Any applicable recording tax was duly paid at the time of recording said mentioned
mortgage.

Plaintiff is in physical possession and is the owner and holder of said original Note and
Mortgage.

Elba Maldonado has failed to comply with the terms and provisions of the said Mortgage
and said instruments secured by the Mortgage, by failing to make the Monthly Payments
due on October 1, 2013 and the default continues to date.

Plaintiff has complied with the contractual provisions in the loan documents in that Default
Notice to cure was issued on July 12, 2019 to Elba Maldonado (the “Default Notice”)
advising of possible acceleration of the loan and that by virtue of their continuing default
under the Note and Mortgage, if the arrears are not cured, Plaintiff may declare that the
outstanding principal balance due under the Note, together with all accrued interest thereon
is immediately due and payable. The 90-day notice provided by RPAPL 1304(1) was
issued on July 12, 2019 to Elba Maldonado. Plaintiff has complied with the registration
requirements of RPAPL 1306(1). Copies of the Default Notices and 90-day notices with

proof of mailing and registration are annexed hereto as Exhibit “E”.

 
15,

16.

17.

18.

Pursuant to RPAPL Section 1302 as amended, the plaintiff has complied with all the
provisions of Section 595a and Section 6-1] of the Banking Law and RPAPL Section 1304,
except where it is exempt from doing so.

As of the date herein, Elba Maldonado has failed to respond to the Default Notices.

Due to the above-described default, Defendant Elba Maldonado are indebted to Plaintiff
pursuant to the terms of the Note and Mortgage for:

a. The unpaid principal amount due under the Note, and all accrued and unpaid interest and

late charges which sum as of July 12, 2019 amounts to $118, 037.35:

b. Attorney’s fees and other costs and disbursements, payable to Empire Community

Development, LLC under the terms of the Note, which will accrue until the amount due
and payable under the Note is paid in full; and
Any and all additional fees that are due or may become due and payable as provided

under the terms and conditions of the Note and Mortgage are paid in full.

Plaintiff requests that in the event that this action will proceed to judgment of foreclosure

and sale, said premises should be sold subject to the following:

Any state of facts that an inspection of the premises would disclose.

. Any state of facts that an accurate survey of the premises would show.

Covenants, restrictions, easements and public utility agreements of record, if any.

. Building and zoning ordinances of the municipality in which the Mortgaged premises are

located and possible violations of same.
Any right of tenants or person in possession of the subject premises.

Any equity of redemption of the United States of America to redeem the premises within

120 days from date of sale.
 

19.

20.

21.

22.

23.

24,

g. Prior lien(s) of record, if any,

In the event that Plaintiff possesses any other lien(s) against said mortgaged premises
either by way of judgment, junior mortgage or otherwise, Plaintiff requests that such other
liens(s) shall not be merged in Plaintiffs cause(s) of action set forth in this Complaint, but
that Plaintiff shall be permitted to enforce said other lien(s) and/or seek determination of
priority thereof in any independent action(s) or proceeding(s), including, without
limitation, any surplus money proceedings.
Plaintiff shall not be deemed to have waived, altered, released or changed the election
hereinfore made, by reason of any payment after the commencement of this action, of any
or all of the defaults mentioned herein, and such election shall continue and remain
effective.
No other action or proceeding has been commenced or maintained or is now pending at
law or otherwise for the foreclosure of said Mortgage or for recovery of the said sum
secured by said Note and Mortgage or any part thereof.

AS AND FOR A SECOND CAUSE OF ACTION
Plaintiff repeats and reiterates each and every allegation of the complaint in Paragraphs “1”
through “21” with the same force and effect as if set forth herein.
The mortgage has been duly recorded against the premises known as 146 Dartmouth
Street, Hempstead, NY 11550 bearing tax map designation: Section: 34 Block: 233 Lot:
610, more fully described in Schedule “A”, annexed hereto as Exhibit “A”.
It has come to the attention of Plaintiff that there is no legal description recorded with the

mortgage.

 
 

25. That by virtue of the fact that the aforesaid mortgage is indexed against the premises,
plaintiff has an interest in the premises.

26. That the Plaintiff makes a request for the Court to deem the aforesaid mortgage reformed
to include the correct legal description as it appears herein as Schedule “A”.
WHEREFORE, on the first cause of action, the Plaintiff demands judgment that the

Defendants and each of them and all persons claiming under them or any of them, subsequent to

the commencement of this action and the filing of a notice of pendency thereof, be barred and

foreclosed of and from all estate, right, title, interest, claim, lien and equity of redemption of, in
and to the said mortgaged premises and each and every part and parcel thereof; that the premises
may be decreed to be sold in one parcel, according to law, subject to the terms set forth in this
complaint; that the monies arising from the sale thereof may be bought into Court, that the

Plaintiff may be paid the amount due on the Note and Mortgage as hereinfore set forth, with

interest and late charges to the time of such payment and the expenses of such sale, plus

reasonable attorney’s fees, together with the costs, allowances and disbursements of this action,
and together with any sums from the dates incurred by Plaintiff pursuant to any term or provision
of the Note and Mortgage set forth in this complaint, or to protect the lien of Plaintiff's

Mortgage, together with interest upon said sums from the dates of the respective payments and

advances thereof, so far as the amount of such monies properly applicable thereto will pay the

same; that this Court forthwith appoint a receiver of the rents and profits of said premises during
the pendency of this action with the usual powers and duties; and that Defendant Elba

Maldonado may be adjudged to pay the whole residue (unless discharged of this debt by the

United States Bankruptcy Court), or so much thereof as the Court may determine to be just and

equitable, of the debt remaining unsatisfied after a sale of the mortgaged premises and the
application of the proceeds pursuant to the directions contained in such judgment, and that in the
event that Plaintiff possesses any other lien(s) against said mortgage premises either by the way
of judgment, junior mortgage or otherwise, Plaintiff requests that such other lien(s) shall not be
merged in Plaintiff's cause(s) of action set forth in this complaint but that Plaintiff shall be
permitted to enforce said other lien(s) and/or seek determination of priority thereof in any
independent action(s) or proceeding(s), including, without limitation, any surplus money
proceedings, that an order be entered compelling that the tenants deliver possession of the
premises to Plaintiff, and that the Plaintiff may have such other and further relief, or both, in the
premises, as may be just and equitable.

On the second cause of action, that the Mortgage will be deemed reformed to include the
correct description as it appears herein on Schedule “A;” and that the Plaintiff may have such
other and further relief, or both, in the premises, as may be just and equitable.

Dated: December 5, 2019
Syosset, New York
Yours, etc.
The Margolin & Weinreb

Law Group, LLP
Attorneys for Plaintiff

By:/s/ Alan H. Weinreb
Alan H. Weinreb, Esq.
Case 2:19-cv-06865-JMA-GRB Document1 Filed 12/05/19 Page 9 of 9 PagelD #: 9

VERIFICATION BY ATTORNEY

ALAN H. WEINREB, an attorney duly admitted to practice before the courts of this state
and associated with the attorneys of record for the plaintiff, affirms under the penalties of perjury
that: [ have read the foregoing Complaint and the same is true to my own knowledge except as to
matters alleged to upon information and belief as to those matters I believe them to be true. The
grounds of my belief as to matters not based upon personal knowledge are communications with
plaintiff or officers and/or agents of plaintiff and copies of plaintiff's records in my possession.
This affirmation is made by me because plaintiff is not in a county in which my firm has its
office,

Dated: December 5, 2019
Syosset, New York

/s/ Alan H. Weinreb
ALAN H. WEINREB
